Citation Nr: 0707232	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-32 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Southcrest Hospital on April 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.  

The veteran presented testimony before a panel at the VAMC 
(VA Medical Center) in February 2004; a transcript is of 
record.  At the veteran's request, the RO scheduled the 
veteran for a videoconference before a Board member to take 
place in November 2004.  The veteran subsequently filed a 
motion to reschedule.  The Board granted the veteran's motion 
and rescheduled the videoconference to take place in 
September 2005.  The record, however, shows that the veteran 
failed to report to the rescheduled videoconference.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The care received as a result of emergency room treatment 
at Southcrest Hospital on April 25, 2003 was for symptoms 
that had persisted for several weeks prior to seeking 
treatment and not for symptoms that a prudent layperson would 
consider to be an emergency.   

3.  VA facilities were feasibly available to provide the care 
received and an attempt to use them beforehand would have 
been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility on April 23, 2005 have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
3.102, 17.53, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The VCAA notice 
requirements apply to claims for reimbursement for 
unauthorized medical expenses.  Hobbs v. Nicholson, 19 Vet. 
App. 511 (2005) (Remand Order of the Court finding that the 
Board erred by not discussing fully how VA had complied with 
the notice requirements in 5103(a) in denying the claim for 
reimbursement of unauthorized expenses).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2004, the 
VAMC advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The VAMC also requested that the veteran send any 
evidence in his possession that pertained to the claim.  

In the March 2004 letter, the VAMC did not specify what the 
evidence must show to establish entitlement to reimbursement 
of unauthorized medical expenses.  A review of the record, 
however, shows that the veteran was provided with notice of 
these elements and in fact, had knowledge of them.  In his 
notice of disagreement, dated in September 2003, the veteran 
identified the specific legal criteria necessary to obtain 
reimbursement for unauthorized medical expenses and explained 
why he met those criteria.  The VAMC also provided the 
veteran with a copy of the October 2003 Statement of the Case 
(SOC), which included the legal criteria needed to 
substantiate his claim and the reasons for the denial.  Last, 
at his hearing at the VAMC in February 2004, the veteran 
presented testimony with respect to why he felt that the 
treatment for which he was seeking reimbursement was an 
emergency, and why he felt visiting the Muskogee VAMC was not 
feasible.  Thus, it is clear that the veteran had actual 
knowledge of the evidence necessary to substantiate his 
claim.

Finally, the Board finds that the VAMC has satisfied VA's 
duty to assist to the extent necessary to develop this 
particular claim.  Specifically, a review of the record shows 
that medical records Southcrest Hospital have been associated 
with the claims file.  As noted above, the VAMC provided the 
veteran with a hearing so that he could present testimony in 
support of his claim.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria 

The veteran is seeking reimbursement for medical expenses 
rendered at a non-VA facility.  A veteran may obtain 
reimbursement for such unauthorized expenses under either 38 
U.S.C.A. § 1725 (West 2002) or 38 U.S.C.A. § 1728 (West 
2002).  Reimbursement pursuant to 38 U.S.C.A. § 1728 
requires, among other things, that the veteran either have a 
service-connected disability or be a participant in a 
rehabilitation program under 38 U.S.C.A. ch. 31.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2006).  The 
evidence does not show, and the veteran does not contend, 
that either of these conditions applies.  The Board, 
therefore, will consider the veteran's claim pursuant to 38 
U.S.C.A. § 1725 only.  

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2006). 

"Emergency treatment" under the statute is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  38 
U.S.C.A. § 1725(f)(1) (West 2002); 38 C.F.R. § 17.1002 
(2006).

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c) (2006).  

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.  See C.F.R. §§ 
17.100-17.1008 (2006).  

Analysis

The Tuskogee VAMC cited two reasons for denying the veteran's 
claim.  First, the VAMC found that a prudent layperson would 
not have reasonably viewed the veteran's visit [to the 
Southcrest Hospital] as an emergency or thought that a delay 
in seeking immediate attention would have been hazardous to 
life or health.  38 C.F.R. § 17.2002(b) (2006).  Second, the 
VAMC found that VA facilities were feasibly available to 
provide the care.  38 C.F.R. § 17.2002(c) (2006).  

The veteran contends that after having a "domestic dispute" 
with his wife, he experienced sweating, chest pains, and 
dizziness.  The veteran testified at his hearing that he 
thought he was having a heart attack.  Hospital records of 
treatment rendered on April 25, 2003, reflected that the 
veteran presented with complaints of a headache, increased 
blood pressure, and dizziness.  The records also reflected 
that the veteran reported that the symptoms had been 
worsening for the past few weeks.  According to the triage 
note, the veteran arrived by car and was ambulatory upon 
arrival.  The veteran's discharge instructions indicated that 
he was discharged that same day with a diagnosis of chronic 
hypertension.  The discharge instructions also indicated that 
the veteran was prescribed atenolol.  

The Board finds that the veteran's condition was not such 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health.  38 U.S.C.A. § 1725(f)(1) (West 2002); 38 C.F.R. § 
17.1002 (2006).

It is not clear from the record how long after the argument 
with his wife the veteran sought medical treatment.  In his 
notice of disagreement, dated in September 2003, the veteran 
recalled that the episode was aggravated by a domestic 
dispute "that Friday evening."  Hospital records, however, 
reflect that he arrived at 2:50 p.m., on Friday April 25, 
2003, and was discharged the same day at 4:56 p.m.  Assuming 
that the veteran did immediately seek treatment after the 
argument, the hospital records do not reflect that any change 
in the severity of the symptoms occurred immediately prior to 
admission that would indicate that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  38 C.F.R. § 17.2002(b) (2006).  Instead, the 
medical records reflected that the symptoms had increased in 
severity over a period of several weeks.  Based on this 
evidence, the Board is unable to find that the symptoms were 
of such severity that a prudent layperson would consider this 
to be an emergency.   

The Board also finds that a VA facility was feasibly 
available.  While the record shows that it may have been more 
convenient for the veteran to obtain treatment at Southcrest 
Hospital, it does not show that receiving treatment at VAMC 
Muskogee was impracticable.  According to the record, the 
Muskogee VAMC was 40 miles from the veteran's house in Tulsa.  
It is unclear from the record exactly how close the veteran 
was to Southcrest Hospital when he sought medical treatment.  
The record does show, however, that Southcrest Hospital was 
in Tulsa.  Also, the veteran testified that he was at his 
wife's house in Tulsa (which is where the veteran currently 
resides) at the time he sought treatment.  

To support his claim, the veteran stated at his hearing that 
he did not know he could have gone to Muskogee for treatment.  
The veteran testified that had he known he could have gone to 
Muskogee, he would have called an ambulance because he could 
not have driven to the hospital in his condition.  The 
veteran stated that his wife had to drive him to the hospital 
in Tulsa.  Although it appears that Southcrest Hospital was 
closer than VAMC Muskogee, the veteran has not explained why 
it was not feasible for his wife to drive him there instead 
of to Southcrest Hospital.  The only explanation provided by 
the veteran was that he was unaware of the availability of 
the VAMC Muskogee facility.  The veteran's lack of knowledge 
of the availability of a facility does not, however, show 
that such a facility was not feasibly available.  

Having found that the condition was not one that a prudent 
layperson would consider this to be an emergency, and that a 
VA facility was feasibly available, the claim must be denied.  
38 C.F.R. §§ 17.1002 (2006).  


ORDER

Entitlement to reimbursement under § 1725 for the expenses 
associated with the emergency treatment received by the 
veteran at a private medical facility on April 25, 2003, is 
denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


